DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 22-23 directed to Group II non-elected without traverse.  Accordingly, claims 22-23 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 21-23 are cancelled.
Allowable Subject Matter
	Claims 1-20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 GB2036649, Ditzel discloses  a method for the continuous in-register embossing of a stretchable film (16) which is provided with a repeating printed image is formed by 5way of the film  in an embossing station (Figure 1, abstract) comprising feeding the stretchable film a rotating embossing roll (Figure 1, embossing roll-13) and an associated rotating counter-roll (Figure 1, counter roller-14), which has an embossed image, the printed image length (L + AL) of the film  or the laminate  being (adjusting the roller pair-12, which are length compensating device, page-1, line 11-15, page 2, line 66-70, also, by water absorption and drying means, page 2, line 104-112) and maintaining the  register of the embossing being achieved by way of a relative speed between the circumferential speed of the embossing roll and the web speed of the film or the laminate  in the embossing station , which relative speed compensates existing length difference between the longitudinally stretched printed image and the embossed image of the embossing roll (page 2 , line 81-108), the film  being moved through the embossing region which is configured between the counter-roll  and the embossing roll  at a web speed  during in-register embossing (implicitly disclosed only the rotational speed of the embossing roller-13 is changed and the corrective length variation is performed by the rotational roller not by the web speed of the film).) However, the amended feature recites constant web tension is maintained between the first fixed point and the third fixed point, wherein the first fixed point is configured upstream of the embossing station in the running direction of the stretchable film or laminate and holds the film or the stretchable laminate in a supporting manner; and wherein the third fixed point is arranged downstream of the embossing station. Ditzel discloses altering the tension at the cylinder assembly 12, i.e. the tension is altered when necessary to account for a difference between the number of register marking and the number of marks of the embossing cylinder at the point  considered as 'first fixed point' , hence this recited feature is deemed novel and unobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748